NO. 29l57

IN THE SUPREME COURT OF THE STATE OF HAWAIT

sTATE oF HAwAFI, Resp@ndent/P1ain:iff-Appe11ee,
VS.

IVAN YUICHI SAKATA, also known as “hawaiikai_boyOl,”
Petitioner/Defendant-Appellant.

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CRIMINAL NO. 07-l-O933)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, J. for the courtH

Petitioner/Defendant-Appellant Ivan Yuichi Sakata’s

application for writ of certiorari filed on December 8, 2009, is

hereby rejected.

DATED: Honolulu, HawaFi, January 20, 2010.

   

FoR THE CoURT: n
/%w&A&w@¢

ASSociate Justice

Taryn R. TomaSa §
(Deputy Public Defender), ii it
for petitioner/ fr ,“
defendant-appe1lant,
on the application.

 
 

1 Considered by: Moon, C J., Nakayama, Acoba, Duffy, and Recktenwald,

JJ.